DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 07/28/2020 is acknowledged. Claims 1-13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a plurality of first ducts connect the cooling tower to the cool air dispenser and a plurality of second ducts connect the cooling tower to the warm air dispenser” however claim 6 has previously recited “a plurality of ducts connecting the cooling tower to at least one of the cool air dispenser and the warm air dispenser” and it is unclear whether claim 9 is referring to the previously recited ducts or introducing another set of first and second plurality of ducts making the number of ducts unclear rendering the scope of the claim unclear and indefinite.
Claim 10 recites the limitation "the cooling unit water supply" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulf et al. (US PG Pub. 2014/0109610).
Regarding claim 1, Wulf discloses a cooling unit (10) comprising: a base (14) having a housing with control components installed therein (paragraph 45); a cooling tower (20) attached to the base at a first end of the cooling tower, the cooling tower having an inner flow path (44) and an exterior surface; and an air distribution system (26) attached to the cooling tower at a second end of the cooling tower, the air distribution system including: a first enclosure (68); a second enclosure (78) defining an air distribution chamber (70) between the first and second enclosures; a cool air dispenser configured in the first enclosure (portion of outlet opening 48 through louver 50 closer to tower 20); a warm air dispenser configured in the first enclosure at a location different from the cool air dispenser (portion of outlet opening 48 through louver 50 closer to second enclosure that has a longer flow path that passes along the warmed second enclosure in a hot ambient environment and would discharge a warmer airflow relative to the flow path closer to the cooling tower); and a cover (64) disposed on an exterior surface of the second enclosure, wherein the control components are configured to convey air through the base (shown by arrows 52, Fig. 2), the cooling tower (arrows 54), and the air distribution system to dispense air through the cool air dispenser (closer to cooling tower airflow 56) and the warm air dispenser (closer to upper second enclosure airflow 56); and an electronics package  installed on the cooling unit (electronics package connecting control components to the electrically powered air blower and pump of the cooling unit; paragraph 48).
Regarding claim 2, Wulf discloses the cooling unit of claim 1, wherein the electronics package includes a display (control panel 107 with LED indicators).
Regarding claim 3, Wulf discloses the cooling unit of claim 1, wherein the electronics package includes a data transmission device (water sensor transmits data to control panel indicating low water; paragraph 46).
Regarding claim 6, Wulf discloses the cooling unit of claim 1, further comprising a plurality of ducts (passages between 68, 78 communicating with 48) connecting the cooling tower (20) to at least one of the cool air dispenser and the warm air dispenser (left or right passages in Fig. 2 to at least one of the cool air dispenser and the warm air dispenser).
Regarding claim 7, Wulf discloses the cooling unit of claim 6, further comprising a ducting supply chamber (chamber between 20 and 68) arranged at the top of the cooling tower (26) and located within the air distribution system (26), wherein the plurality of ducts (passages between 68, 78 communicating with 48) are connected to the ducting supply chamber.
Regarding claim 8, Wulf discloses the cooling unit of claim 6, wherein the plurality of ducts are connected to a diffuser chamber (top portion of ducts including a cone shaped diverter 78 creating a diffuser chamber that diverts or spreads the air) that encompasses the cool air dispenser and the warm air dispenser.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al. (US PG Pub. 2014/0109610) in view of Molnar et al. (US Pat. 7,537,015).
Regarding claims 4-5, Wulf discloses the cooling unit of claim 1, but does not explicitly teach wherein the electronics package comprises at least one of a camera and a speaker mounted to the air distribution system; wherein the electronics package comprises a display mounted to the cooling tower.
Molnar teaches the concept of a cooling unit to have an electronics package include a speaker (112) mounted to the air distribution system and a display (120) mounted to the cooling tower that provides sound, music and entertainment to the cooling unit (column 8, lines 29-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Wulf to have the electronics package comprises at least one of a camera and a speaker mounted to the air distribution system; wherein the electronics package comprises a display mounted to the cooling tower taught by Molnar in order to provide music and entertainment at the cooling unit.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al. (US PG Pub. 2014/0109610) in view of Dong et al. (CN 203776282).
Regarding claim 9, Wulf discloses the cooling unit of claim 6, but does not explicitly teach a plurality of first ducts connect the cooling tower to the cool air dispenser and a plurality of second ducts connect the cooling tower to the warm air dispenser.
Dong teaches the concept of a cooling unit having an air distribution chamber (chamber between shells 1 and 7) including a plurality of first ducts (ducts between shells 7 and 2) that connect the cooling tower (interpreted as a cooling umbrella with middle air inlet portion) to the cool air dispenser (outlet of ducts between shells 7 and 2) and a plurality of second ducts (ducts between shells 1 and 2) connect the cooling tower to the warm air dispenser (outlet of ducts between shells 1 and 2) that allows the air distribution chamber to form both an outer hot air curtain that provides a shielding role and an inner cold air curtain which can adjust the temperature under the cooling tower (umbrella; see machine translation, paragraphs 20 and 47). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Wulf to have the air distribution chamber to include a plurality of first ducts to connect the cooling tower to the cool air dispenser and a plurality of second ducts to connect the cooling tower to the warm air dispenser taught by Dong in order to provide both hot and cold air curtains to provide both shielding and air condition regulation under the cooling unit.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al. (US PG Pub. 2014/0109610) in view of Ferrono et al. (US Pat. 7,418,832).
Regarding claim 10, Wulf discloses the cooling unit of claim 1, but does not explicitly teach a water treatment module fluidly connected to the cooling unit water supply to treat the water of the cooling unit water supply; a thermal insulating layer applied to the air distribution system; wherein the electronics package is configured to connect to a remote network, wherein the cooling unit is operable based on information obtained from the remote network.
Ferrono teaches the concept of a portable water mist cooling unit including a water treatment module (114) fluidly connected to the cooling unit water supply to treat the water of the cooling unit water supply; a thermal insulating layer (802) applied to the air distribution system; wherein the electronics package (control panel 130; processor 134) is configured to connect to a remote network (column 6, lines 47-61), wherein the cooling unit is operable based on information obtained from the remote network (cooling unit capable of being operated based on information obtained from the remote network) that removes particulates from the supply water (column 7, line 59 to column 8, line 8); an insulated layer to maintain a chilled water supply to the air distribution system (column 7, lines 46-58); and provides remote control to the cooling unit (column 6, line 47 to column 7, line 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Wulf to include a water treatment module fluidly connected to the cooling unit water supply to treat the water of the cooling unit water supply; a thermal insulating layer applied to the air distribution system; wherein the electronics package is configured to connect to a remote network, wherein the cooling unit is operable based on information obtained from the remote network in order to remove particulates from the supply water of the cooling unit, maintain a cooled water supply to the air distribution system and provide a more convenient remote control of the cooling unit.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al. (US PG Pub. 2014/0109610) in view of Hollins (US PG Pub. 2005/0161067).
Regarding claim 12, Wulf discloses the cooling unit of claim 1, but does not explicitly teach wherein the electronics package is arranged to enable remote control of the cooling unit.
Hollins discloses a cooling unit (10, Fig. 1) including an electronics package is arranged to enable remote control (via 18) of the cooling unit to provide added convenience to the user (paragraph 40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Wulf to have the electronics package is arranged to enable remote control of the cooling unit taught by Hollins in order to conveniently control the cooling device remotely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763